Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/5/2021 has been entered.

Status of the application
3.	Claims 1, 3, 6-11, 17, 18, 20-23, 25-32 are pending in this office action. 
Claims 6, 7, 9-11, 17, 18, 20-23, 25-28 have been cancelled.
Claims 26-32 are new.
Claims 1, 3, 8, 26-32 have been rejected.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends on claim 30 which renders claim 31 indefinite. It should depend on claim 30. 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

7.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.

d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1, 3, 8, 26-29, 32 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Harris et al. USPN 6168803 in view of Messman et al. US 2006/0039955 in view of Bernd P et al. DE 102006040425]) in view of Morrison et al. USPN 4698225 and further in view of evidence given by Vinci et al. USPN 5182126 (Vinci et al. ‘126) and in view of evidence given by NPL iodine value.

9.	Regarding claims 1, 3, 26, 28, 29, 32, Harris et al. discloses that an animal feed block which is for ruminant livestock (col 2 lines 41-43) comprises dry or semi moist nutritive ingredient in an amount of from about 25-60% by weight (col 4 lines 58-60) which includes animal or vegetable protein products of diversified origin (at least in col 5 lines 35-45).
 Harris et al. also discloses that the fat component including palmitic acid in an amount from 0.5 to 20 wt.% ( col 3 lines 55-65).Harris et al. also discloses that liquid nutritive component includes molasses also ( col 4 lines 8-10).
It is to be noted that the claim limitation of claim 1 also recites the composition of fatty acid mixture ‘consisting essentially of palmitic acid.
Claim 1 claims iodine value less than 4.Claim 32 claims iodine value is 1 or less than 1. Iodine value determines unsaturation.  Palmitic acid does not have double bond 
 Harris et al. is silent about 
(i) the amount of “amino acids and proteins”
(ii) 5% to 20% by weight of starch 
 (iii) 0.01 to 2% by weight of emulsifier in the composition
(iv) at least one glucogenic precursor
With respect to (i), Messman et al. discloses that one or more essential amino acid including histidine, may be from histidine rich protein ([0021]) in an amount of at least 2.8% by weight of the total amino acid content (protein content) ([0021], [0022]) can be used in animal feed, ruminant feed ([0005]) in order to have better growth and milk production ([0005], [0006]) to meet claims 1, 26. 
One of ordinary skill in the art would have been motivated to modify feed composition of Harris et al. to include the teaching of Messman et al.to include histidine, may be from histidine rich protein ([0021]) in an amount of at least 2.8% by weight of the total amino acid content (protein content) ([0021], [0022]) can be used in animal feed , ruminant feed ([0005]) in order to have better growth and milk production ([0005], [0006]).
With respect to (ii), Bernd discloses that starch can be 1 -50 wt. %,( page 3).
One of ordinary skill in the art would have been motivated to modify feed composition of Harris et al. to include the teaching of Bernd et al. to incorporate starch as a source of carbohydrate in the feed composition. 

One of ordinary skill in the art would have been motivated to modify feed composition of Harris et al. to include the teaching of Bernd et al. to incorporate emulsifier to emulsify in order to disperse the ingredients into fat material during mixing (page 6, 5th paragraph) for the smooth “spreading and penetration of fatty acid mixture (hydrophobic) into raw material particle mixture (i.e. aqueous hydrophilic composition).
With respect to (iv) Bernd P et al. ‘425 also disclose propionic acid (claim 19) as alkaline earth salt of propionic acid  in an amount of 0.1-3.0 wt.% (page 3 of Bernd et al.) to meet claims 1, 28, 29. Propionic acid is a glucogenic precursor is evidenced by Vinci et al. ‘126 (Vinci et al. ‘claim 5).
One of ordinary skill in the art would have been motivated to modify feed composition of Harris et al. to include the teaching of Bernd et al. to incorporate propionic acid as nutritional element which is a glucogenic precursor. 
Regarding the method of making the “protein concentrate feed pellet” as claimed in claim 1, it is considered as product-by-process claim 1 and discussed below. 
However (additionally), Morrison et al. is used who discloses that feedstuff with  protein and molasses as binder (at least in col 2 lines 40-50 and col 4 lines 1-5 and 30-35), structure is modified to desired shape including finished shape feed pellet in order to have desired shape.
 One of ordinary skill in the art would have been motivated to modify feed composition of Harris et al. to include the teaching of Morrison et al.to make feedstuff 
Regarding the method of making the “protein concentrate feed pellet” as claimed in claim 1, it is to be noted that claim 1 is product-by-process claim. However, Harris et al. discloses that the feed mixtures are mixed together, heated (to melt fat the temperature is optimizable) and made homogeneous mixture with aqueous liquid containing ingredients and non- soluble components (e.g. fat) together to get homogeneous mass (col 7 lines 65-67, col 8 lines 1-10).
However, with regard to the limitations of wherein the ruminant feed pellet is made by a process including melting the rumen inert fatty acid mixture in the presence of the emulsifier and the raw material particles prior to pelletizing to induce spreading of the palmitic acid to the inside portions and on the surfaces of the raw
material particles, as shown above, each of the individual components are known within the prior art. The examiner maintains that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Further the courts have held that Selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Further the above limitation is a product by process limitation. The courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts also held that “even though product-by-

10.	Regarding claim 27, as discussed above, Messman et al. discloses that one or more essential amino acid including histidine, may be from histidine rich protein ([0021]) in an amount of at least 2.8% by weight of the total amino acid residues in the protein  (i.e. protein content, as amino acids are building block of protein) ([0021] e.g. “amino acid residues in the protein” and , [0022]) can be used in animal feed, ruminant feed ([0005]) in order to have better growth and milk production ([0005], [0006]). Therefore, at least 2.8% by weight of the total amino acid content and the amount of protein (having peptides with amino acid as unit) from about 25-60% by weight (in Harris et al., col 4 lines 58-60) will meet claim 27. The phrase “at least one amino acid” of claim 1 from which claim 27 depends can be interpreted as it can address the amount of one amino acid e.g. histidine. 

11.	Claims 8, 30, 31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Harris et al. USPN 6168803 in view of secondary prior arts as applied to claim 1 and further in view of Bevans et al. US 2006/0045957 and further in view of evidence given by NPL calcium pantothenate.

12.	Regarding claims 8, 30, 31, Harris et al. is silent about further comprising at least one component configured to enhance mitochondrial function.
Bevans et al. discloses that vitamin can be included in an amount from 1-10% by weight and vitamin can be without limitation calcium pantothenate in the ruminant feed composition (at least in [0012], [0014], at least in claims 11, 14 of Bevans et al.). It is to be noted that calcium pantothenate is vitamin B5 as is evidenced by NPL Calcium pantothenate (page 1). In this instance, Harris et al. is modified by Bevans et al. with the amounts of vitamins in the core composition. Therefore, modified Harris et al. further comprises vitamin which is the same as the component claimed and disclosed to enhance mitochondrial function in applicants’ specification.
One of ordinary skill in the art would have been motivated to modify Harris et al. with the teaching of Bevans et al. to incorporate vitamin mix (in Bevans et al. [0012]) as the source of vitamin supplementation.
Bevans et al. is maintained as secondary prior art. The reason is Bevan et al. is used to disclose vitamin as nutritional component.

Response to arguments
13.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. Therefore, a new ground of rejection is made using Harris et al. USPN 6168803 as primary prior art and secondary prior art by Messman et al. US2006/0039955 is used to address histidine and its amount as claimed in the presently claimed invention. 


Conclusion
14. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/